DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15, 32 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “comprising a second adhesive” in line 1 of the claim. This limitation renders the claim indefinite because the claim and the claims from which claim 15 depends do not previously recite a first adhesive. Therefore, it is unclear whether the claimed invention includes two adhesives or one. 
Claim 32 recites the limitation “a third adhesive” in line 1 of the claim. This limitation renders the claim indefinite because the claim and the claims from which claim 32 depends do not previously recite a first or second adhesive. Therefore, it is unclear whether the claimed invention includes three adhesives or one. 
Claim 39 recites the limitation “said blade sterile” in line 1 of the claim. There is insufficient antecedent basis for this limitation in the claim. The examiner interprets the limitation to be “said blade is sterile” for examination purposes.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7-10, 16, 21, 22, 27, 30, 31, 34, and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Banbury et al (US 20040215217).
Regarding claim 1, Banbury et al (hereafter Banbury) discloses a skin growth excision apparatus, comprising: a base (514) having opposing base upper and lower surfaces (520, 522); an aperture element (621, 658, 540)  communicating between said base upper and lower surfaces (figure 36); and a blade (830) overlaying said base upper surface (figure 36), said blade slidably engaged with said base to facilitate travel of said blade along a travel path over said aperture element (paragraph 0165-0166).
Regarding claim 5, Banbury discloses all of the limitations set forth in claim 1, said aperture element comprising an open-sided aperture element (540 is a through hole, figure 36).
Regarding claim 7, Banbury discloses all of the limitations set forth in claim 1, said aperture element comprising an aperture element terminal portion (586, figure 36; paragraphs 0142).
Regarding claim 8, Banbury discloses all of the limitations set forth in claim 7, said aperture element terminal portion comprising an arcuate configuration tapering toward a base second end of said base (540, figure 36; paragraphs 0139).

    PNG
    media_image1.png
    439
    589
    media_image1.png
    Greyscale

Regarding claim 9, Banbury discloses all of the limitations set forth in claim 7, further comprising a projection (640) upwardly extending from said base upper surface proximate said aperture element terminal portion (1210, 1208, figure 44; paragraph 0195).
Regarding claim 10, Banbury discloses all of the limitations set forth in claim 9, said projection comprising a projection face disposed toward said aperture element (see image below, figure 36). 

    PNG
    media_image2.png
    483
    615
    media_image2.png
    Greyscale

Regarding claim 16, Banbury discloses all of the limitations set forth in claim 10, said projection face comprising an arcuate configuration tapering toward a base second end of said base (see image above).
Regarding claim 21, Banbury discloses all of the limitations set forth in claim 10, said projection excisable from said base by said blade (figures 36, 37, paragraph 0165-0166).
Regarding claim 22, Banbury discloses all of the limitations set forth in claim 1, said blade including a blade edge positioned in non-perpendicular relation to said travel path (figure 36, 37,  838).
Regarding claim 27, Banbury discloses all of the limitations set forth in claim 10, further comprising a blade actuator (844) fixedly coupled to said blade, said blade actuator configured to facilitate travel of said blade along said travel path in a first direction (paragraph 0156). 
Regarding claim 30, Banbury discloses all of the limitations set forth in claim 27, further comprising a cover (516) couplable to said base. 
Regarding claim 31, Banbury discloses all of the limitations set forth in claim 30, said cover (516) provided as a discrete component from said base prior to use of said apparatus (figure 36). 
Regarding claim 34, Banbury discloses all of the limitations set forth in claim 30, said cover (516) slidably engaged with said blade actuator (figure 36). 
 Regarding claim 37, Banbury discloses all of the limitations set forth in claim 34, further comprising a protective layer (586, 870) disposed between said blade and said base, said protective layer including an opening extending therethrough (figure 37). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Banbury et al (US 20040215217) as applied to claims 1, 10, and 30 above, and further in view of Howlett et al (US 20130123806).
Regarding claims 2 and 15, Banbury discloses all of the limitations set forth in claim 1, but does not disclose an adhesive. Howlett discloses a medical device applied to the skin comprising an adhesive (19) coupled to a base lower surface in order to maintain pressure applied to the skin (paragraph 0065). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the lower surface of the base of Banbury to comprise an adhesive, as taught by Howlett, in order to provide a way to adhere the device to the area of skin needed for treatment to ensure correctly placement and more precise treatment. 
Regarding claim 15, Banbury discloses all of the limitations set forth in claim 10, but does not disclose an adhesive coupled to said projection face. Howlett discloses a medical device applied to the skin comprising an intermediate adhesive layer (13) coupled between components of the device (paragraph 0063-0064). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the projection face of the base of Banbury to comprise an adhesive, as taught by Howlett, in order to provide a connection between the base lower surface and the projection face, while allowing for movement of the internal parts of the device. 
Regarding claim 32, Banbury discloses all of the limitations set forth in claim 30, but does not disclose an adhesive.  Howlett discloses a medical device applied to the skin comprising an intermediate adhesive layer (13) coupled between components of the device (paragraph 0063-0064). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to include an adhesive between the cover and the base upper surface of the device of Banbury, as taught by Howlett, in order to provide a connection between the base lower surface and the cover, while allowing for movement of the internal parts of the device. 
Claims 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Banbury et al (US 20040215217) as applied to claim 22 above, and further in view of Mirza et al (US 20140066709).
Regarding claims 23, Banbury discloses all of the limitations set forth in claim 22, but does not specifically disclose the specific angle of the blade edge.  Mirza et al (hereafter Mirza) teaches a surgical blade, wherein it was known in the art at the time of the invention to form blade edges at an angle not lesser than about 10degrees and not greater than about 80 degrees (40 degrees, paragraph 0199). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to make the specific blade edge of Banbury disposed at an angle of not lesser than about 10° and not greater than about 80° relative to said travel path, as taught as known in the art at the time of the invention by Mirza, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Banbury et al (US 20040215217) as applied to claim 27 above, and further in view of Buteux et al (US 20170105877).
Regarding claim 28, Banbury discloses all of the limitations set forth in claim 27, but does not disclose an absorbent pad coupled to said blade actuator behind said blade. Buteux et al (hereafter Buteux) teaches it was known in the art at the time of the invention to include an absorbent pad in a device in order to absorb fluid from a wound on the skin (paragraph 0146-0147). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to include an absorbent pad coupled to the blade actuator, as taught as known by Buteux, in order to provide a way to maintain a clean working area by collecting bleeding resulting from use of the tissue excising device. 
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Banbury et al (US 20040215217), as applied to claim 1 above, and further in view of Unger et al (US 4438770).
Regarding claim 39, Banbury discloses all of the limitations set forth in claim 1, but does not specifically disclose that the blade is sterile. However, Unger et al (hereafter Unger) teaches it was well known in the art at the time of the invention to make blades of skin excision devices sterile (C:3, L:20-35). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to make the blade of the device of Banbury sterile, as taught as known by Unger, in order to prevent contamination and infection to the excision site. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221. The examiner can normally be reached Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH T DANG/Primary Examiner, Art Unit 3771